     Case 2:16-cv-01816-MCE-AC Document 63 Filed 07/16/20 Page 1 of 2


 1   MAYALL, HURLEY, P.C.
     A Professional Corporation
 2   2453 Grand Canal Boulevard, Second Floor
     Stockton, California 95207-8253
 3   Telephone (209) 477-3833
     MARK E. BERRY, ESQ.
 4   CA State Bar No. 155091

 5   Attorneys for Defendant,
     STEVE HEAD (erroneously sued herein as
 6   Deputy STEVE HEAD, Sheriff’s Department)
     COUNTY OF SAN JOAQUIN-SHERIFF’S DEPARTMENT
 7
     Richard C. Watters, Esq. - 060162
 8   Lyndsie N. Russell, Esq. - 309262
     LAW OFFICES OF MILES, SEARS & EANNI
 9
     A Professional Corporation
10
     2844 Fresno Street
     Fresno, California 93721
11   Telephone: (559) 486-5200

12   Attorneys for Plaintiffs

13   JOHN M. LUEBBERKE, City Attorney
     State Bar No. 164893
14   OFFICE OF THE CITY ATTORNEY
     425 N. El Dorado Street, 2nd Floor
15
     Stockton, CA 95202
16
     Telephone: (209) 937-8333
     Facsimile: (209) 937-8898
17   Attorneys for Defendants CITY OF STOCKTON
     and TESSA VILLINES
18

19                              UNITED STATES DISTRICT COURT

20                        FOR THE EASTERN DISTRICT OF CALIFORNIA

21

22
     DELIAH MARIE HAMPTON; and JAMILA          ) Case No. 2:16-CV-01816-MCE-AC
     BREELER,                                  )
23                                             ) ORDER OF DISMISSAL AS TO
                              Plaintiffs,      ) CERTAIN DEFENDANTS
24                                             )
     vs.                                       )
25
                                               )
     COUNTY OF SAN JOAQUIN-SHERIFF’S           )
26
     DEPARTMENT; CITY OF STOCKTON-a            )
     municipal corporation; Deputy STEVE HEAD, )
27
     Sheriff’s Department, et al.,             )
                                               )
28
                              Defendants.      )
     ______________________________
29
     ORDER OF DISMISSAL AS TO CERTAIN DEFENDANTS
     Page 1
30
     Case 2:16-cv-01816-MCE-AC Document 63 Filed 07/16/20 Page 2 of 2


 1          By Stipulation of the parties and good cause appearing therefore, the court hereby orders

 2   the dismissal of defendants CITY OF STOCKTON, TESS VILLINES, PAUL FORGACH,

 3   BRIAN MORENO, TERRY STANDART, JASON WHELEN, BOB JOHNSON, ADAM

 4   HERRERO, JODY TOWERS, ROGER GILLINGWATER, MIKE ALAGNA, TERRY

 5   SCHAEFFER, LOU GALIAZZO, PATRICK CALLAHAN, and GILBERT CHAVEZ without

 6   prejudice as set forth by the court’s instruction within its order on the defendants motion for

 7   summary judgment (ECF 61).

 8          IT IS SO ORDERED.

 9
     Dated: July 16, 2020
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     ______________________________
29
     ORDER OF DISMISSAL AS TO CERTAIN DEFENDANTS
     Page 2
30
